Title: To Benjamin Franklin from Thomas Digges, [29 September 1780]
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
[September 29, 1780]
You have intimated in a late letter to me, in answer to one wherein I attempted to describe the folly & infatuation of these people in their extraordinary exultations ever since the taking of Charles Town, “That the second ‘hour of their Insolence’ might be of as short duration as the first”. This has been strictly veryfyd, & the whole City is as much chap fallen & in the dumps as they were ever elated. The general cry for two days past is that “we are undone & ruind”—all is over—We always had hopes till now—our Army will be Burgoind &ca. &a. The affairs of New York were in such a state as to induce Genl Clinton to send away a packet out of time on the 28th. of last month wch is not yet arrivd; and in a very few days after the Virginia Frigate with other alarming intelligences & of the discovery of the approach of Washingtons army towards New York. She saild the 1st Int. and her arrival has thrown an unusual damp upon the Spirits of the Court, its creatures & their out runners & advocates. The heads of the news brought by this vessel, wch I have collected from the best quarter of information is, That Monsr Terney arrivd at Rhode Island the 10th. & landed His Army the 12th. This arrival or landing was not known to Clinton for nine days after— Admiral Greaves arrivd at nearly the same period at N York & his Fleet was cruising between Rhode Island & N York when the Virginia Frigate Saild. As soon as Clinton heard of the arrival he determind on an Expedition to attack the French army at Rhode Island, & embarkd a large force on board Transports at N York. Adml Arbuthnot (who Commands) did not think the measure prudent, for reasons that there was not provision enough to victual the Transports, (there being scarcely sufficient for 2 months at short allowance and no supplys soon expected) and that by such an Embarkation the Garrison might be so weakend that Genl Washington might attack & take the City. This last reason only founded in speculation was soon realizd into fact; for after the Troops had been many days embarkd Genl Washington passd the No [North] River & approachd by regular march towards N York with 16,000 men. The British Troops were in consequence all disembarkd, and on hearing it, Genl. W—— halted and retreated a few miles back. Dalrymple (who brings the dispatches) says that Washingtons Army is 20,000 Effective men, exclusive of French. The French Admiral had issued a proclamation in the name of the Congress & King of. France, assuring the People they should receive every support, & that the King his master had resolvd upon the Conquest of Canada & of ceeding that province to the United States, & that He was in dayly expectation of a considerable rienforcement. Before the Virga. Frigate Saild, Sir H Clinton had receivd advices of a late date from Lord Cornwallis, informing that his detachd partys had had several Skirmishes with Detatchments from Gates’s army, & had been repulsd in all of them; That the People of Carolina who had taken up arms in the Royal Cause, had revolted & joind Genl Gates, to whom they had given up all their officers. In consequence of these disasters, Lord Cornwallis had determind to abandon all the interior Country of So Carolina & retire within the lines of Charles Town, in which place during Lord Cornwallis absence, there had been an insurrection of the People agt. the Soldiery, which had been quelld at the Expence of 4 or five hundd Amns. killd & wounded and near Eighty Soldiers.
A Sloop from the West Indies wch arrivd at N York the 30 Augt. brought an accot of Monsr. Guichens Fleet being seen on the 28th July steering for Jamaica & not far from it— His fleet consisted of 32 Sail of the line several frigates & lesser Ships making in the whole 76 Sail & having 16,000 Troops on board. There are an hundred other accots of lesser note, among them, that Monsieur Rochambeau had strongly entrenchd himself on Rhode Island, & that the June & July packets from England had been both taken by Amn. Privateers very near to Sandy hook.
The Quebec Spring fleet wch saild in June from Spithead were met on & near the banks of Newfoundland by some American Privateers which took twenty two out of the 30 Sail. The list of 20 of them is on Loyds book as arrivd in N England brought by a passenger who was allowd to come immediately frm. Boston to N York & so home in the Virginia. This is a greater blow to Loyds that the late capture of the West India Ships near £400,000 having been Insurd on them at Coffee House. I am told most of these Ships are worth from £30 to 35,000 & some of them above forty. O Rare Yankee! Well done Yankee!
A Report is very prevalent & much Credited that seven homeward bound East India men are also Capturd.

I am with very high Esteem Dr Sir Yr. obligd & obt Servt
W. S. C

I wrote you on tuesday last by Mr B——f——d who will stop a day or two in Amsterdam. He can give you an accot of the Cartel to B——l [Bristol] &ca.

 
Addressed: A Monsieur / Monsieur B: F: / Passy
Notations: Sept 29 1780 / [in William Temple Franklin’s hand:] Extrait d’une lettre de Londres a M. Franklin datté 29 Sep. 80.
